         Case 2:19-cv-10374-PA-E Document 95 Filed 02/24/20 Page 1 of 4 Page ID #:646



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
   5    Facsimile: 213-486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7
        Alton G. Burkhalter (State Bar No. 119595)
   8    Email: aburkhalter@bkcglaw.com
        Josh A. Waldman (State Bar No. 222859)
   9    Email: jwaldman@bkcglaw.com
        BURKHALTER KESSLER
  10      CLEMENT & GEORGE LLP
        2020 Main Street, Suite 600
  11    Irvine, CA 92614-8336
        Telephone: (949) 375-7500
  12    Facsimile: (949) 975-7501
  13

  14
                                      UNITED STATES DISTRICT COURT
  15
                                  CENTRAL DISTRICT OF CALIFORNIA
  16
                                           WESTERN DIVISION
  17

  18    THIMES SOLUTIONS INC.,                       Case No: 2:19-cv-10374-PA (Ex)
  19                    Plaintiffs,                  Hon. Percy Anderson
  20               v.                                DEFENDANTS’ EVIDENTIARY
                                                     OBJECTIONS TO PLAINTIFF’S
  21    TP LINK USA CORPORATION, et al.              REQUEST FOR JUDICIAL NOTICE
                                                     IN SUPPORT OF MEMORANDUM OF
  22                    Defendants.                  THIMES SOLUTIONS INC. IN
                                                     OPPOSITION TO DEFENDANTS’
  23                                                 JOINT NOTICE OF MOTION AND
                                                     MOTION TO DISMISS AND/OR
  24                                                 STRIKE THE SECOND AMENDED
                                                     COMPLAINT [ECF 89]
  25
                                                     Hearing Date:   March 9, 2020
  26                                                 Hearing Time:   1:30 p.m.
                                                     Courtroom:      9A
  27                                                 SAC Filed:      January 13, 2020
  28


4819-6956-6133.2
         Case 2:19-cv-10374-PA-E Document 95 Filed 02/24/20 Page 2 of 4 Page ID #:647



   1               TO THE COURT, ALL INTERESTED PARTIES AND THEIR ATTORNEYS
   2    OF RECORD:
   3               PLEASE TAKE NOTICE THAT Defendants hereby object to, and respectfully ask
   4    the Court to deny, Plaintiff’s Request for Judicial Notice in Support of Memorandum of
   5    Thimes Solutions Inc. in Opposition to Defendants’ Joint Notice of Motion and Motion to
   6    Dismiss and/or Strike Second Amended Complaint [ECF 89] based upon the following
   7    grounds:
   8    Objection to Exhibits 1-2
   9               Plaintiff requests judicial notice of certain facts allegedly disclosed pursuant to
  10    Rule 26(a)(1), and pleadings and declarations, in other unrelated litigation. While courts
  11    may take notice of the fact of proceedings in other cases, here Plaintiff seeks judicial
  12    notice for purposes of establishing the facts contained in the underlying materials (for
  13    example, that William Fikhman and Mikhail Fikhman are the CTO and CEO of Amazzia
  14    and veteran Amazon third-party sellers). Such information does not fall within the scope
  15    of Rule 201, and Plaintiff’s request for judicial notice of such facts should be denied. See,
  16    e.g., Darbeevision, Inc. v. C&A Mktg., Inc., No. SACV 18-00725-AG, 2018 WL
  17    7500284, at *3 (C.D. Cal. Dec. 13, 2018) (declining to take judicial notice of plaintiff’s
  18    first amended complaint, and exhibits attached thereto, in deciding motion to dismiss
  19    defendant’s counterclaims because the facts alleged therein were subject to reasonable
  20    dispute); Hicks v. Evans, No. C 08–1146-SI, 2012 WL 398821, at *3 (N.D. Cal. Feb. 7,
  21    2012) (“[A]llegations in . . . declarations . . . are not the proper subjects of judicial notice
  22    even though they are in a court record.”).
  23               Further, to the extent that the request seeks to introduce new factual allegations not
  24    pleaded in the Second Amended Complaint, it is not a proper use of the request for
  25    admission procedure. Further, any such new alleged facts would not cure the underlying
  26    deficiencies in the Second Amended Complaint.
  27

  28
                                                               OBJECTIONS TO REQUEST FOR JUDICIAL NOTICE
                                                      -1-                    CASE NO: 2:19-CV-10374-PA (EX)
4819-6956-6133.2
         Case 2:19-cv-10374-PA-E Document 95 Filed 02/24/20 Page 3 of 4 Page ID #:648



   1    Objection to Exhibits 5-8
   2               Plaintiff requests judicial notice of information obtained from various websites.
   3    However, Plaintiff does not seek judicial notice of the fact of the existence of these pages
   4    on the internet, but Plaintiff offers them for the truth of the underlying information
   5    allegedly disclosed. The materials include various screenshots and printouts, including a
   6    page purportedly from Amazzia’s “seller profile” on Amazon.com (Ex. 5); a blog post
   7    from a website called “marketplacerating.com” (Ex. 6); a LinkedIn page (Ex. 7); and a
   8    comment on an Amazon.com forum purportedly evidencing certain alleged Amazon
   9    practices or procedures (Ex. 8). None of these exhibits are proper subjects of judicial
  10    notice. See, e.g., Ricketts v. Kwan, No. CV 19-4088-ODW, 2019 WL 4033934, at *2
  11    (C.D. Cal. Aug. 23, 2019) (“Unattributed ‘comments’ on a non-government website are
  12    not subject to judicial notice because they are subject to reasonable dispute.” (internal
  13    citation omitted)); Kip’s Nut-Free Kitchen, LLC v. Kips Dehydrated Foods, LLC, No.
  14    3:19-CV-00290-LAB, 2019 WL 3766654, at *3 (S.D. Cal. Aug. 9, 2019) (“[T]he blog
  15    post from Plaintiff’s website is not properly incorporated by reference into the complaint
  16    and cannot be considered by the Court on a motion to dismiss.”); Ibey v. Taco Bell Corp.,
  17    No. 12-CV-0583-H, 2012 WL 2401972, at *1 (S.D. Cal. June 18, 2012) (“The Court
  18    concludes that Plaintiff’s LinkedIn page may not be properly subject to judicial notice
  19    because Plaintiff’s employment status is not generally known within the Court’s
  20    jurisdiction, and LinkedIn is not a source whose accuracy cannot be reasonably
  21    questioned.”).
  22               Further, to the extent that the request seeks to introduce new factual allegations not
  23    pleaded in the Second Amended Complaint, it is not a proper use of the request for
  24    admission procedure. Further, any such new alleged facts would not cure the underlying
  25    deficiencies in the Second Amended Complaint.
  26

  27

  28
                                                               OBJECTIONS TO REQUEST FOR JUDICIAL NOTICE
                                                      -2-                    CASE NO: 2:19-CV-10374-PA (EX)
4819-6956-6133.2
         Case 2:19-cv-10374-PA-E Document 95 Filed 02/24/20 Page 4 of 4 Page ID #:649


          Dated: February 24, 2020             FOLEY & LARDNER LLP
   1

   2                                           /s/Stephen R. Smerek
                                               Stephen R. Smerek
   3
                                               Tiffany Kim Sung
   4                                           FOLEY & LARDNER LLP
                                               Attorneys for Defendant
   5                                           TP LINK USA CORPORATION
   6

   7                                           BURKHALTER KESSLER
                                                CLEMENT & GEORGE LLP
   8
                                               /s/Josh A. Waldman
   9                                           Alton G. Burkhalter
  10                                           Josh A. Waldman
                                               BURKHALTER KESSLER
  11                                             CLEMENT & GEORGE LLP
                                               Attorneys for Defendant
  12                                           Auction Brothers, Inc.
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                     OBJECTIONS TO REQUEST FOR JUDICIAL NOTICE
                                              -3-                  CASE NO: 2:19-CV-10374-PA (EX)
4819-6956-6133.2
